 In the Matter of THE UNION SWITCH & SIGNAL COMPANY,1 EMPLOYERandSOCIETY OP ENGINEERS, UNION' SWITCH & SIGNAL COMPANY,PETITIONERIn the Matter of THE UNION SWITCH & SIGNAL COMPANY, EMPLOYERandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,C.I. 0., PETITIONERCases Nos. 6-R-1,751 and 6-R-1321, respectively.Decided February13, 1948Mr. Donald W. Ebbert,of Pittsburgh, Pa., for the Employer.Mr. Harvey F. Sloan,of Pittsburgh, Pa., for the Society.Mr. Seymour Lin/leld,ofNew York City, andMessrs. CharlesNewell, Bernard C. Taylor,andClyde L. Johnson,all of Pittsburgh,Pa., for the UE.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon amended petitions duly filed and consolidated, the NationalLabor Relations Board on July 2, 1947, conducted two prehearingelections among employees of the Employer in the alleged appropriateunits to determine, in Case No. 6-R-1751, whether or not they desiredto be represented by Society of Engineers, Union Switch & SignalCompany, herein referred to as the Society, and in Case No. 6-R-1821,whether or not they desired to be represented by United Electrical, Ra-,dio & Machine Workers of America, C. I. 0., herein referred to asthe UE, for the purposes of collective bargaining.At the close of the elections, Tallies of Ballots were furnished theparties.The Tally in Case No. 6-R-1751 shows that there were ap-proximately 140 eligible voters and that 128 ballots were cast, of which121 were for the Society, 6 were against the Society, and 1 was chal-lenged.The Tally in Case No. 6-R-1821 shows that there were ap-proximately 711 eligible voters and that 638 ballots were cast, of which305 were for the UE, 245 were against the UE, 87 were challenged,and 1 was void.1 The Employer's name appearsin the captionas amended at the hearing.76 N. L. R. B., No. 30.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, a consolidated hearing was held at Pittsburgh, Pennsyl-vania, between July 22 and 26, 1947, before Henry Shore, hearing offi-cer.At the hearing, the Employer objected to the consolidation of thepetitions, to the holding of the prehearing elections, and to the entireproceedings.The hearing officer. treated these objections as a motionto dismiss the petitions and reserved ,ruling thereon for the Board.We find no merit in the Employer's motion.The consolidation of thetwo petitions was proper, and in accordance with the Board's Rules.and Regulations.'As for the holding of the prehearing elections, wefind, for reasons stated in Section V, below, that no error was com-mitted.Finally, the Employer maintains "that all of the proceedingsare improper and illegal" under the recent amendments to the Act.gInasmuch as the procedural steps objected to by the Employer weretaken before the amendments in question became effective, the Employ-er's position is unsound' Accordingly, we hereby deny the Employer'smotion to dismiss the petitions.During the course of the hearing, the Employer requested the hear-ing officer to disqualify himself on the grounds of bias and prejudice.The Employer adduced no evidence to support this allegation otherthan the unsworn statement of its attorney on the record that thehearing officer had made certain prejudicial remarks to him in a tele-phone conversation prior to the hearing.The hearing officer deniedon the record that he had made the statements attributed to him andrefused to disqualify himself.Inasmuch as the record contains noprobative evidence to support the Employer's accusation or to negativethe hearing officer's denial and, moreover, since a representation hear-ing is not an adverse proceeding,5 we conclude that the hearing officerproperly refused to disqualify himself.We find that the hearing officer's rulings made at the hearing arefree from prejudicial error, and they are hereby affirmed 6Following the hearing, the Employer filed a motion to set aside theprehearing elections and the consolidated hearing and to remand thecases to the Regional Director for a consolidated hearingde novo,and2NationalLabor Relations Board Rules and Regulations,Series 4, Section 203.58 (c) (2),now contained in National Labor Relations Board Rules and Regulations,Series 5, Section203 64 (b).2Public Law 101, 80th Congress, Chapter 120,1st Session.+N. L. R. B. v. Whsttenburg,et at.,165 F.(2d) 102(C. C. A. 5)and N.L. R. B. v.'National Garment Company and Wells-Wear Company,166 F.(2d) 233, decided January7, 1948 (C. C. A. 8).5Inland Empire District Council, Lumber and Sawmill Workers Union v. Millis,325U. S. 697, 706.6The Employermaintains that the hearing officer erred in refusing to continue thehearing to enable its counselto interview Daniel A Bestand, if necessary,to call him asa witness.Inasmuch as counsel for the Employer stated that he did not know whenhe could contact Mr. Best, and was notcertain thathe desired to use him as a witness, weperceive no abuse of discretion in the hearing officer's ruling. THE UNION SWITCH & SIGNAL COMPANY207a request for oral argument.For reasons set forth in Section V, below,the Employer's motion to remand the cases to the Regional Director isdenied.The Employer's request for oral argument is denied, inas-much as the record and briefs, in our opinion, adequately present theissues and positions of the parties.On September 24, 1947, the UE moved to withdraw its petition inCase No. 6-R-1821 without prejudice.The motion is hereby granted.Accordingly, we shall continue our investigation herein only withrespect to Case No. 6-R-1751.1Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Union Switch & Signal Company is a Pennsylvania corpora-tion, having its principal office and only plant at Swissvale, Pennsyl-vania.It is engaged in the manufacture and installation of railwaysignal and control apparatus, car retarders and locomotive brake rig-gings and castings.During the 12-month period immediately priorto the hearing, the Employer purchased raw materials valued in excessof $1,000,000, of which approximately 50 percent was shipped to itsplants from points outside the Commonwealth of Pennsylvania.Dur-ing the same period, the Employer manufactured finished productsvalued in excess of $1,000,000, of which over 50 percent was shipped topoints outside the Commonwealth.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDSociety of Engineers, Union Switch & Signal Company, is an un-affiliated labor organization claiming to represent employees of theEmployer.United Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,claiming to represent employees of the Employer.87Inasmuch as we have allowed the withdrawal of the petition in Case No 6-R-1821,we deem it unnecessary to examine at this time the correctness of the rulings of the hearingofficer at the hearing excluding certain testimony with respect to the names of theemployees who voted in the election in that case.8The Employer's contention that the record fails to establish that the UE is a labororganization within the meaning of the Act is without merit and is hereby rejected. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Society as the exclusive bar-gaining representative of employees of the Employer until it hasbeen certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. The Contentions of the PartiesThe Society seeks a unit of all engineering employees, including de-sign engineers in the Engineering Brake Division, apprentice engi-neers, and laboratory technicians, but excluding transportation engi=neers in the Transportation and Research Department, sales engineersin the Sales Department, and engineers in the Inspection Department.The Employer raises no substantial objection to the unit sought by theSociety or to its composition.B. Past Bargaining HistoryIn 1945, the Association of Union Switch and Signal Salaried Em-ployees, affiliated with the National Federation of Salaried Unions,herein called the Association, petitioned the Board for a unit of office,clerical, and technical employees, including engineering employees.9After a hearing, the Board found this unit appropriate and directedan election.1°The Association was successful and was certified onOctober 30, 1945.On October 1, 1946, the Association entered into abargaining contract with the Employer covering the employees in thisunit.-The contract expired June 1, 1947, and was not renewed.Some months after the Board had issued its certification, a group ofengineering employees petitioned the Board to reopen the record and-direct- a self-determination election among the engineers, alleging thatthey had had no notice of the hearing. The Board denied this request.Thereafter, the engineers formed the Society, and on October 1, 1946,the Society filed a petition seeking a separate unit of engineers.-Thispetition was later withdrawn.On April 30, 1947, the Society filed theinstant petition 13Y This unit included approximately the same employees included in the two presentpetitions.10Matter of Union Switch and Signal Company,63 N. L. R. B. 974.11Subsequent to the execution of the contract,the Association became a constituent'of the UE.12Matter of Union Switch and Signal Company,Case No. 6-R-1617.The unit includedl,approximately the same employees included in the Society's present petition.17The Society's petition was amended on June 9, 1947, and again on Sune 19, 1947.0 THE UNION SWITCH & SIGNAL COMPANY209C. The Employer's OperationsThe Employer employs approximately 3,400 employees, of whomapproximately 700-were included in the, clerical and technical unitestablished in 1945.The 140 employees now sought to be representedby the Society are all salaried employees, 115 of whom are exempt un-der the provisions of the Fair Labor Standards Act,14 and 25 of whomare not so exempt.They consist of electrical engineers, mechanicalengineers, chemists, chemical engineers, commercial engineers, assistantmetallurgists, research engineers, apprentice engineers, and laboratorytechnicians.There is no interchange between these engineering em-ployees and other office, clerical, and technical employees.Thereis a certain amount of physical separation, difference in working con-ditions, and' difference in average eaznings betweeir the engineeringemployees and the other office, clerical, and technical employees.Theengineering employees are under the vice president in charge of En-gineering.Under this vice president are the director of Research andEngineering, who is in charge of the Research Department and chemi-cal laboratory, the chief engineer, who is in charge of the EngineeringDepartment, and the Chief of the Commercial Engineering Section_There is also a separate division known as the Engineering BrakeDivision, which deals primarily with the engineering features of rail-road brakes.D. The Composition of the UnitThe engineering employees comprise a homogeneous, readily iden-tifiable and cohesive group of employees, possessing technical skills andknowledge peculiar to their vocation.They have, as noted above,evidenced their dissatisfaction with their representation by the unionwhich has also represented other employees of the Employer but, priorto the prehearing_ elections held herein, they had never been affordedan opportunity to vote for separate representation.We have, in thepast, recognized that such employees have distinct interests that entitlethem to separate representation, if they so desire 15The results ofthe prehearing election in Case No. 6-R-1751 eloquently demonstratetheir desire for separate representation.Accordingly, we concludethat the engineering employees constitute an appropriate bargainingunit, separate and apart from the previously established unit of office,clerical, and technical employees.14 52 Stat.1060, 29 U. S C. A, Sections 201-219.15Matterof Chrysler Corporation,1 N. L R. B. 164;Matterof Shell Development Com-pany,Inc.,38 N. L. R.B. 192;Matter ofMonsanto Chemical Company,53 N. L. It. B.1283;Matter of General Electric Company,57 N. L. It. B. 81;Matter of Radio Corporationof America, RCA VictorDivision,57 N L. It. B. 1729; andMatter of LockheedAircraftCorporation,58 N. L.It. B. 1188.See alsoMatter of International Minerals and ChemicalCorporation(Potash Division),71 N. L.R. B. 878. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD .As noted above, the Society desires to include in the unit the designengineers in the Engineering Brake Division, apprentice engineers,and laboratory technicians, and to exclude therefrom the transportationengineers in the Transportation and Research Department, salesengineers in the Sales Department, and engineers' in the InspectionDepartment. It takes no position with respect to the inclusion orexclusion of tool engineers in the Tool Design Department.We areof the opinion that the design engineers in the Engineering BrakeDivision who design locomotive brakes, the tool engineers in the ToolDesign Department who design tools for productive use, the appren-tice engineers who work in the Engineering Brake Division and theEngineering Department and are taking engineering training, and thelaboratory technicians who are employed in the experimental labora-tories and work with the engineers in making tests and studies, per-forming experiments, and doing design and development work, havesufficient interests in common with the other engineering employees inthe unit to warrant their inclusion.Accordingly, we shall includethem.On the other hand, we perceive no such community of interestsbetween the employees in the unit and the two employees classed asengineers in the Inspection Department 16 whose duties and functionsare similar to other inspectors not in the unit.Accordingly, we shallexclude them.We shall also exclude from the unit transportationengineers in the Transportation and Research Department and salesengineers in the Sales Department whose duties, as found in the earlierdecision of the Board 17 are of a "managerial nature."E. ConclusionsWe find that all engineering employees of the Employer, includingdesign engineers in the Engineering Brake Division, tool engineers inthe Tool Design Department, apprentice engineers, and laboratorytechnicians, but excluding transportation engineers in the Transporta-tion and Research Department, sales engineers in the Sales Depart-ment, engineers in the Inspection Department, and supervisory em-ployees, constitute a'unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer maintains that, since the Board's Rules and Regula-tions in effect at the time of the hearing authorized prehearing electionsonly in the absence of any substantial issue,"' the Regional Directorabused his discretion in ordering prehearing elections herein because16A. J. Zukas and H. Robertshaw, Sr.1TMatter of Union Switch and Signal Company,63 N L R. B.974, 980.laNational Labor Relations Board Rules and Regulations,Series 4, Section 203.49,footnote 3. THE UNION SWITCH & SIGNAL COMPANY211substantial issues were present.For reasons stated inMatter of EsteeBedding Company,"'we find no merit in this contention.The Employer further contends that the Regional Director hadno authority either to establish bargaining units or to determine eligi-bility to vote in the elections and, at the most, should have orderedonly one election instead of two.Of course,a Regional Directorlacks the power to do either of these things and the Regional Directordid not attempt to do so in the instant case.The appropriate unitor units and questions of eligibility are matters for the Board todetermine,and we have disposed of these questions herein.Accord-ingly,we find no merit in this contention.The Employer further objects to the conduct of the prehearing elec-tions on the grounds that the Employer was not permitted to havean impartial observer at the polls,that at least five employees weredenied the opportunity to cast even challenged ballots,and that theRegional Director had no power to exclude any salaried employee fromvoting.As to the first of these objections,the record reveals thatthe attorney for the Employer requested permission to appear at thepolls as the Employer's observer and that this request was denied by theRegional Director.Thereupon the Employer declined to appoint anyother observer.While a company is usually permitted to have ob-servers at elections,the granting of this privilege in a particular caselieswithin the discretion of the Regional Director.In view of thefact that the attorney for the Employer is not an employee of theEmployer, but an independent professional person, we are unableto find that the Regional Director abused his discretion in refusingto permit the attorney to act as an observer for the Employer.20Ac-cordingly,we find this objection to be without merit.As to the second objection,Charles Vogele, a clerk,testified thathe attempted to vote and was told by a man standing behind the tablethat he could ifot vote.He also testified that he saw at least fourother employees denied the right to vote.The witness could not statein which of the two elections he attempted to vote.Neither his namenor the name of any of the other four employees appears upon thechallenged ballot list.Assuming,without deciding,that-the personwho denied Vogele and the others the privilege of voting was an offi-cial of the Board, such conduct would have been improper unless therewas some compelling reason for denying the ballot to Vogele and.theothers.Unless the prospective voter's claim to a ballot is clearly friv-olous, agents of the Board should permit such persons to vote under19 73 N L R B. 825.10Hatter of Harry,lfanastercCBro,61 N. L R.B 1373, andHatted of R R.DonnelleySonsCompany,Case No 13-R-2649, issued December 26, 1944781902-48-vol. 76-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenge, reserving the question of their eligibility for the Boardto determine.However, in view of Vogele's job classification, it islikely that he was attempting to vote in the election in Case No. 6-R-1821, the petition in which has been withdrawn.Moreover, even ifVogele and the other four were wrongfully denied ballots, their voteswould not have been sufficient in number to affect the results of theelection.Accordingly, this objection to the conduct of the electionscannot be sustained.21In its motion to remand the cases to the Regional Director, the Em-ployer further maintains that Section 9 (c) of the Act, as amended,precludes the Board from holding prehearing elections, and thereforeno certification can issue in this proceeding.However, inasmuch asthe prehearing elections were held before the amendments referred toby the Employer became effective, the elections were valid when held,and the Board has power to certify the victorious union.22Accord-ingly, we reject this contention of the Employer.We find that the Employer's objections to the conduct of the electionsdo not raise substantial or material issues regarding the conduct ofthe election in Case No. 6-R-1751.Accordingly, the objections arehereby overruled insofar as they pertain to that case, and the motionto remand the cases to the Regional Director is denied. Since theTally in Case No. 6-R-1751 shows that a majority of all the valid votescounted plus the challenged ballot have been cast for the Society, weshall certify the Society as the collective bargaining representative ofthe Employer's employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Society of Engineers, Union Switch &Signal Company, has been designated and selected by a majority ofthe employees of The Union Switch & Signal Company, Swissvale,Pennsylvania, in the unit found to be appropriate in Section IV, above,as their representative for the purposes of collective bargaining, andthat, pursuant to section 9 (a) of the Act, as amended, the said or-ganization is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Decision and Certification of Representatives.21The remaining objections to the conduct of the elections clearly refer to the electionin Case No G-R-1821. In view of the fact that we have permitted withdiawal of thepetition in that case,we deem it unnecessary at this time to determine wh£ther or notthese objections are valid.22Matter of Lehigh River Mills Company,75 N. L R B. 280, andMatter of FarriersFeed Company, Ctal, 75 N L R B 617.